          Case 2:15-cr-00174-KJD-BNW Document 370 Filed 02/24/21 Page 1 of 4



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:15-CR-174-KJD-BNW
                                                    2:18-CR-023-KJD-BNW
 8                Plaintiff,
                                                    Amended Preliminary Order of Forfeiture
 9         v.

10 MICHAEL JONES,

11                Defendant.

12         This Court finds that defendant Michael Jones pled guilty to the following:
13         As to the Superseding Indictment in United States of America v. Michael Jones et al, Case
14 No.: 2:15-CR-174-KJD-BNW (Jones), Counts 1-11 of an 11-Count Superseding Indictment

15 charging him in Count 1 with conspiracy to commit mail fraud and wire fraud in violation

16 of 18 U.S.C. §§ 1341, 1343, and 1349 and in Counts 2-11 with wire fraud in violation of 18

17 U.S.C. § 1343. Superseding Indictment, ECF No. 38; Change of Plea, ECF No. 206; Plea

18 Agreement, ECF No. 213; and

19         As to the Criminal Information in United States of America v. Michael Jones, Case No.:
20 2:18-CR-023-KJD-BNW (Criminal Information related to United States of America v. Charlene

21 Scott, Case No. 2:15-CR-193-KJD-PAL) (Scott), Count 1 of a 1-Count Criminal Information

22 charging him with conspiracy to commit mail fraud and wire fraud in violation of 18 U.S.C.

23 §§ 1341, 1343, and 1349. Criminal Information, ECF No. 8; Change of Plea, ECF No. 14;

24 Plea Agreement, ECF No. 21.

25         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
26 States of America has shown the requisite nexus between property set forth in the Plea

27 Agreement and the Forfeiture Allegations of the Superseding Criminal Indictment (Jones)

28 and the Criminal Information (Scott) and the offenses to which Michael Jones pled guilty.
           Case 2:15-cr-00174-KJD-BNW Document 370 Filed 02/24/21 Page 2 of 4



 1             The following property and money judgment are (1) any property, real or personal,

 2   which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §§ 1341

 3   and 1343, specified unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and

 4   1961(1)(B), or 18 U.S.C. § 1349, conspiracy to commit such offenses and (2) any real or

 5   personal property constituting, derived from, or traceable to the gross proceeds obtained

 6   directly or indirectly as a result of violations of 18 U.S.C. §§ 1341 and 1343, or of 18 U.S.C.

 7   § 1349, conspiracy to commit such offenses, and are subject to forfeiture pursuant to 18

 8   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c), 18 U.S.C. § 982(a)(8)(B), and 21 U.S.C. §

 9   853(p):

10             The property listed in the Superseding Indictment (Jones), namely:

11                1. $50,018.53; and

12                2. $8,252.04

13   (all of which constitutes property)

14             and an in personam criminal forfeiture money judgment of $4,423,122.35, divided

15   among the consolidated indictment and information as follows:

16                    1.     $3,574,992.35 in Jones, not to be held jointly and severally liable with

17   any codefendants, with the total amount collected in that matter not to exceed

18   $3,574,992.35, and that the property will be applied toward the payment of the money

19   judgment and

20                    2.     $848,130 in Scott, not to be held jointly and severally liable with any

21   codefendants, with the total amount collected in that matter not to exceed $7,934,095.32.

22             This Court finds that on the government’s motion, the Court may at any time enter

23   an order of forfeiture or amend an existing order of forfeiture to include subsequently

24   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25   32.2(b)(2)(C).

26             The in personam criminal forfeiture money judgment complies with Honeycutt v.

27   United States, 137 S. Ct. 1626 (2017).

28   ///
                                                      2
           Case 2:15-cr-00174-KJD-BNW Document 370 Filed 02/24/21 Page 3 of 4



 1          This Court finds the United States of America is now entitled to, and should, reduce

 2   the aforementioned property to the possession of the United States of America.

 3          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the United States of America should seize the aforementioned property.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 6   States of America recover from Michael Jones an in personam criminal forfeiture money

 7   judgment of $4,423,122.35.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 9   rights, ownership rights, and all rights, titles, and interests of Michael Jones in the

10   aforementioned property are forfeited and are vested in the United States of America and

11   shall be safely held by the United States of America until further order of the Court.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

13   of America shall publish for at least thirty (30) consecutive days on the official internet

14   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

15   describe the forfeited property, state the time under the applicable statute when a petition

16   contesting the forfeiture must be filed, and state the name and contact information for the

17   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

18   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

19   the government may instead serve every person reasonably identified as a potential claimant

20   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

21   Rule G(4)(a)(i)(A).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

26   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                     3
           Case 2:15-cr-00174-KJD-BNW Document 370 Filed 02/24/21 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 3   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 4   not sent, no later than sixty (60) days after the first day of the publication on the official

 5   internet government forfeiture site, www.forfeiture.gov.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 7   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 8   Attorney’s Office at the following address at the time of filing:

 9                  Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

14   described herein need not be published in the event a Declaration of Forfeiture is issued by

15   the appropriate agency following publication of notice of seizure and intent to

16   administratively forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record and three certified copies to the United States

19   Attorney’s Office, Attention Asset Forfeiture Unit.

20                 February 23
            DATED _____________________, 2021.

21

22

23                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                      4
